NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YALE AUGUSTINE,                                 No.    19-70927

                Petitioner,                     Agency No. A092-022-066

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Yale Augustine, a native and citizen of Belize, petitions for review of the

Board of Immigration Appeals order summarily affirming an immigration judge’s

(“IJ”) decision finding him removable and denying his application for relief under

the Convention Against Torture (“CAT”). Our jurisdiction is governed by



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to consider Augustine’s contention that the IJ erred in

finding him removable. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to consider claims not raised to agency).

      Substantial evidence supports the agency’s denial of CAT relief because

Augustine failed to show that it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Belize. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We deny Augustine’s request for a remand so that he can apply for

cancellation of removal. See Pereida v. Wilkinson, ––– U.S. ––––, 141 S.Ct. 754,

763 (2021).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                19-70927